DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/06/2022 has been entered.  Claims 2-18 are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “parallel” is not found in the specification.  Since the amended phrase “having a length that is parallel with and on the longitudinal axis” is not found in the specification it is unclear if the attachment member(s) is on/abutted/connected the longitudinal axis, is on the longitudinal axis or if there is a gap/space between the longitudinal axis and the length.   
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length that is parallel with and on the longitudinal axis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the amended phrase “having a length that is parallel with and on the longitudinal axis” is not found in the specification it is unclear if the attachment member(s) is on/abutted/connected the longitudinal axis, is on the longitudinal axis or if there is a gap/space between the longitudinal axis and the length.  Presumably the claims are directed to the embodiment of figure 15 and when viewing figure 15 the longitudinal axis would be the central axis/knife channel axis in which the attachment members are not on and are rather beside the longitudinal axis.  Also, the term “length” is not an orientation feature like and axis which is not clear what this limitation is limited to directionally/orientation.  Also, the phrase “a length” is overly broad as to what direction the length is (a length can be taken/measured in any direction on any shape in which a length will exist on any structure that is “parallel” to the longitudinal axis it is.  Examiner suggest reciting an axis to define a direction rather than width/length since axis/axes have clear directional orientations and “a width” and “a length” is/are arbitrary.  Moreover, later the claims indicate the attachment members are spaced from the longitudinal axis in which the longitudinal axis is formed from the row of staple slots/recesses or and then recites the staple slots/recesses are an annular array.  Are the staple slots/recesses in a rows forming a longitudinal axis or are they in an annular array?  Since “a width” and “a length” are arbitrary examiner gives charity that these limitations are possible in either an annular array or straight line. However it appears embodiments are getting mixed (annular and linear cartridge/anvils) resulting in confusion.  If the location of the attachment members is a feature desired to be claimed examiner suggest clearly defining axis/axes and then relate dimensions/shapes to the established axis/axes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aranyi (US 20090218384 A1).
Regarding claim 2, Aranyi discloses a surgical stapling instrument (10), comprising: an anvil assembly (20) having a tissue contacting surface defining a plane and a plurality of longitudinally-extending rows of staple forming recesses therein; a staple cartridge assembly (22) having a tissue contacting surface (110) defining a plane and a plurality of longitudinally-extending rows of staple receiving slots (112) therein; and 
first and second elongate attachment members (124/126 and 116/170 or 532/530) supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly, the first elongate attachment member (116/170) disposed at a distal end portion of the at least one of the staple cartridge assembly or the anvil assembly and having a length (diameter or radius of 116/170 or 530, fig. 27) that is transverse relative to a longitudinal axis defined by the at least one of the staple cartridge assembly or the anvil assembly (diameter or radius 116/170 or 530, fig. 27 is U shaped having bottom of U transverse to axis 524), the second elongate attachment member (124/126 and 116/170 or 532/530)disposed at a proximal end portion (22/532) of the at least one of the staple cartridge assembly or the anvil assembly and having a length that is parallel with and on the longitudinal axis, wherein the first and second attachment members are configured to be attached to a staple line reinforcement material (26/526), wherein the length of each of the first and second elongate attachment members is parallel with the plane of the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly ([0075-0088], figs. 1-2,11-14, 20-21, and 27-29).
Regarding claim 9, Aranyi discloses a surgical stapling instrument (10), comprising: an anvil assembly (20) having a tissue contacting surface defining a plurality of rows of staple forming recesses (44) therein, wherein adjacent staple forming recesses in a first row of the plurality of rows of staple forming recesses define a gap therebetween (fig. 3), the first row of the plurality of rows of staple forming recesses defines a longitudinal axis; a staple cartridge assembly (22) having a tissue contacting surface (110) defining a plurality of rows of staple receiving slots (112) therein, wherein adjacent staple receiving slots in a first row of the plurality of rows of staple receiving slots define a gap therebetween, the first row of the plurality of rows of staple receiving slots defines a longitudinal axis (figs. 1-2,11-14, 20-21, and 27-29);
a staple line reinforcement material  (24/26/526), having a top surface, and an opposite bottom surface supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly; and a plurality of attachment members disposed in respective gaps of the first row of staple forming recesses and on the longitudinal axis of the first row of the plurality of rows of staple forming recesses or in respective gaps of the first row of staple receiving slots and on the longitudinal axis of the first row of the plurality of rows of staple receiving slots (124/126 shown between proximal most gaps between slots 112), wherein the plurality of attachment members are configured to be positioned on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly to securely engage the bottom surface of the staple line reinforcement material to secure the bottom surface of the staple line reinforcement material to the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly ([0075-0088], figs. 1-2,11-14, 20-21, and 27-29).
Regarding claims 3-7, Aranyi discloses a third elongate attachment member (either of 124/126) disposed at the proximal end portion of the at least one of the staple cartridge assembly or the anvil assembly and extending longitudinally along the longitudinal axis, wherein the second and third elongate attachment members are spaced from one another along a transverse axis extending perpendicularly relative to the longitudinal axis (fig. 11), wherein the second elongate attachment member is disposed adjacent a first lateral side of the at least one of the staple cartridge assembly or the anvil assembly, and the third elongate attachment member is disposed adjacent a second lateral side of the at least one of the staple cartridge assembly or the anvil assembly (fig. 11), further comprising a fourth elongate attachment member (116a/b) disposed at the distal end portion of the at least one of the staple cartridge assembly or the anvil assembly and extending longitudinally along the longitudinal axis, wherein the first and fourth elongate attachment members are spaced from one another along a transverse axis extending perpendicularly relative to the longitudinal axis (116a/b on different sides of 114, fig. 11). 
Regarding claims 8, Aranyi discloses the first elongate attachment member (116) has a width that is parallel with the longitudinal axis and wherein the second elongate attachment member has a width that is transverse relative to the longitudinal axis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi (US 20090218384 A1) in view of Bauman et al.  (US 20050059996 A1) and further in view of Bettuchi et al. (US 20080290134 A1).
Regarding claims 10-14, Aranyi discloses at least one row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly is devoid of attachment members ([0075-0088], figs. 1-2,11-14, 20-21, and 27-29), the plurality of attachment members are disposed is the outermost row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly (cartridge has attachment members at outermost row) and the staple line reinforcement material includes a plurality of perforations (136 [0096-0101], fig. 19).
Aranyi fails discloses the plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array, such that the plurality of attachment members are disposed in the same annular row, wherein the staple line reinforcement material includes a plurality of perforations, the plurality of perforations defining a circular ring in the staple line reinforcement material, wherein the circular ring formed by the plurality of perforations is radially inward relative to the annular row in which the plurality of attachment members are disposed, wherein the annular row in which the plurality of attachment members are disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly.  
Bettuchi et al. teaches a similar stapler (150) having a plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array (fig. 15) with a staple line reinforcement material (buttress 174/176), a plurality of attachment members (194/196/198), wherein the staple line reinforcement material includes a plurality of perforations (184), the plurality of perforations defining a circular ring in the staple line reinforcement material (figs. 15-17), wherein the circular ring formed by the plurality of perforations is radially inward relative to a annular row in which the attachment member is disposed (figs. 15-17), wherein the annular row in which the attachment member is disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly (abstract, [0076-0082], figs. 15-17).  Bettuchi et al. also teaches a buttress with the same features on a rectangular/linear stapler (figs. 1-14). 
Bauman et al. teaches a similar stapler (10) having a plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array (fig. 1) with a staple line reinforcement material (buttress 12) wherein the staple line reinforcement material includes a plurality of perforations (54/32/34/48), the plurality of perforations defining a circular ring in the staple line reinforcement material (figs. 3-5), wherein the circular ring formed by the plurality of perforations is radially inward relative to a annular row in which the plurality of attachment members are disposed (figs. 1-9), wherein the annular row in which the plurality of attachment members are disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly (abstract, [0037-0081], figs. 1-9). 
Given the teachings of Aranyi to have a row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly with attachment members and areas that are devoid of attachment members, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the a staple line reinforcement material/buttress to have the stapler be a conventional circular/round type stapler having a plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array, such that the plurality of attachment members are disposed in the same annular row, wherein the staple line reinforcement material includes a plurality of perforations, the plurality of perforations defining a circular ring in the staple line reinforcement material, wherein the circular ring formed by the plurality of perforations is radially inward relative to the annular row in which the plurality of attachment members are disposed, wherein the annular row in which the plurality of attachment members are disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly for having a detachable buttress with slits/perforations on a linear or round/circular stapler as taught by Bauman et al. as further taught and evidenced by Bettuchi et al. 

Claims 15-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi (US 20090218384 A1) in view of Huitema et al. (US 20090206143 A1) and further in view of Grant et al. (US 20020165563 A1).
Regarding claims 15-18, Aranyi the first or second elongate attachment members being overmolded on a jaw [0007, 0057] but fails to disclose each of the first and second elongate attachment members is flush with the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly  wherein each of the first and second elongate attachment members is configured to be positioned between a bottom surface of the staple line reinforcement material and the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly, wherein the plurality of attachment members is fabricated from a polymeric material, wherein the tissue contacting surface of the anvil assembly or the staple cartridge assembly defines a recess located at one of the gaps, the first or second elongate attachment members being overmolded into the recess located at one of the gaps.
Huitema et al. taches having a staple cartridge assembly (22) and anvil assembly (26) having first and second elongate attachment members (38/46) that are flush (smooth surface) with the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly [0082], wherein each of the first and second elongate attachment members is configured to be positioned between a bottom surface of a staple line reinforcement material (36) and the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly, wherein the plurality of attachment members is fabricated from a polymeric material, wherein the tissue contacting surface of the anvil assembly or the staple cartridge assembly with the first or second elongate attachment members being overmolded into the recess located at one of the gaps ([0080-0084], figs. 1-11). Huitema et al. having the attachment members arranged in any pattern or configuration to retain a piece of buttress material and used in conjunction with any suitable adhesive [0084].
Grant et al. teaches having a tissue contacting surface of an anvil assembly or staple cartridge assembly defines a recess located at one of a gap between staple slots (adhesive 66, applied between the slots in gaps or can be applied in a staple recess) with first or second elongate attachment members (adhesive 66) being overmolded into a recess located at one of the gaps for holding a buttress (60/61, [0029-0037] figs. 1-3).
Given the teachings of Aranyi to have a row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly having attachment members to retain a buttress, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cartridge or anvil with having each of the first and second elongate attachment members be flush with the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly  wherein each of the first and second elongate attachment members is configured to be positioned between a bottom surface of the staple line reinforcement material and the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly, wherein the plurality of attachment members is fabricated from a polymeric material, wherein the tissue contacting surface of the anvil assembly or the staple cartridge assembly defines a recess located at one of the gaps, the first or second elongate attachment members being overmolded into the recess located at one of the gaps for having a detachable buttress securely attached on a stapler as taught by Huitema et al. as further taught and evidenced by Grant et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claims 15-18 have been examined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731